Citation Nr: 0906005	
Decision Date: 02/18/09    Archive Date: 02/24/09

DOCKET NO.  06-02 599	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial rating in excess of 10% for 
cervical discectomy and fusion residuals prior to February 
2007.

2.  Entitlement to a rating in excess of 20% for cervical 
discectomy and fusion residuals since February 2007.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from July 1972 to July 1976, 
September 1981 to September 1985, and November 1990 to May 
1991.

This appeal to the Board of Veterans Appeals (Board) arises 
from an October 2003 rating action that granted service 
connection for cervical discectomy and fusion residuals and 
assigned an initial 10% rating from April 2003.  Because the 
claim for a higher initial rating involves a request for a 
higher rating following the initial grant of service 
connection, the Board has characterized it in light of the 
distinction noted by the U.S. Court of Appeals for Veterans 
Claims (Court) in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from those for 
increased ratings for already service-connected disability).     

By rating action of June 2007, the RO assigned a 20% rating 
for the veteran's cervical spine disability from February 
2007; the matters of an initial rating in excess of 20% prior 
to February 2007, and a rating in excess of 20% since 
February 2007 remain for appellate consideration.

In March 2008, the Veteran and his wife testified at a Board 
hearing before the undersigned Veterans Law Judge at the RO.

By decision of June 2008, the Board remanded the issues on 
appeal to the RO for further development of the evidence and 
for due process development.
  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  Prior to February 2007, the veteran's cervical discectomy 
and fusion residuals were manifested by complaints of pain, 
with objective findings showing localized tenderness and no 
more than slight limitation of motion, and no evidence of 
incapacitating episodes, muscle spasm, guarding, abnormal 
spinal contour, or an abnormal gait attributable thereto.

3.  Since February 2007, the veteran's cervical discectomy 
and fusion residuals have been manifested by complaints of 
pain, with objective findings showing tenderness and no more 
than moderate limitation of motion, and no evidence of 
incapacitating episodes, muscle spasm, guarding, abnormal 
spinal contour, or an abnormal gait attributable thereto.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10% for 
cervical discectomy and fusion residuals prior to February 
2007 were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, and Part 4, including 
§§ 4.1, 4.3, 4.6, 4.7, 4.10, 4.40,  4.45, 4.71, 4.71a, 
Diagnostic Codes 5237, 5243, 5290, 5293 (2003 and 2008). 

2.  The criteria for a rating in excess of 20% for cervical 
discectomy and fusion residuals since February 2007 are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, and Part 4, including §§ 4.1, 4.3, 
4.6, 4.7, 4.10, 4.40,  4.45, 4.71, 4.71a, Diagnostic Codes 
5237, 5243 (2008). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008)) 
includes, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of the 
VA to notify a claimant of the information and evidence 
needed to substantiate a claim, as well as the duty to notify 
him what evidence will be obtained by whom.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.  

In this case, a pre-rating April 2003 and post-rating March 
2004, August 2006, and June 2008 RO letters informed the 
Veteran and his representative of the VA's responsibilities 
to notify and assist him in his claims.  The 2003 letter 
provided notice of what was needed to establish initial 
entitlement to service connection, and the 2004, 2006, and 
2008 letters provided notice of what was need to establish 
entitlement to the downstream issues of higher ratings 
(evidence showing that a disability had gotten worse).  
Thereafter, they were afforded opportunities to respond.  The 
Board finds that the Veteran has thus received sufficient 
notice of the information and evidence needed to support each 
aspect of his claims, and has been provided ample opportunity 
to submit such information and evidence.  

The 2004, 2006, and 2008 RO letters also notified the Veteran 
that the VA would make reasonable efforts to help him get 
evidence necessary to support his claim, such as medical 
records (including private medical records), if he gave it 
enough information and, if needed, authorization to obtain 
them.  Those letters further specified what records the VA 
had received, what records the VA was responsible for 
obtaining, to include Federal records, and the type of 
records that the VA would make reasonable efforts to get.  
The Board thus finds that the 2003, 2004, 2006, and 2008 RO 
letters collectively satisfy the statutory and regulatory 
requirement that the VA notify a claimant what evidence, if 
any, will be obtained by him and what evidence will be 
retrieved by the VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

The Board points out that, in the decision of Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), the Court held that proper 
VCAA notice should notify a veteran of: (1) the evidence that 
is needed to substantiate a claim; (2) the evidence, if any, 
to be obtained by the VA; and (3) the evidence, if any, to be 
provided by the claimant.  As indicated above, all 3 content 
of notice requirements have been met with in this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the matters now before the Board, documents meeting the 
VCAA's notice requirements were furnished to the Veteran both 
prior to and after the initial  October 2003 rating action on 
appeal.  However, the Board finds that the delay in issuing 
the full 38 U.S.C.A. § 5103(a) notice did not affect the 
essential fairness of the adjudication, in that his claims 
were fully developed and readjudicated after notice was 
provided.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 ((Fed. Cir. 
2006).  After the issuance of the 2004, 2006, and 2008 notice 
letters and providing the Veteran additional opportunities to 
furnish information and/or evidence pertinent to the claims 
under consideration, the RO readjudicated them on the basis 
of all the evidence of record, as reflected in the May 2007 
Statement of the Case (SOC), the June 2007 rating action and 
Supplemental SOC (SSOC), and the January and November 2008 
SSOCs.  Hence, the Board finds that any VA failure to fulfill 
VCAA notice requirements prior to the RO's initial 
adjudication of the claims is harmless.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20.1102 (2008).  
 
More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that, in rating cases, a claimant must be 
informed of the rating formula for all possible schedular 
ratings for an applicable rating code.    In this case, the 
Board finds that this was accomplished in the May 2007 SOC, 
and that this suffices for Dingess/Hartman.  The Court also 
held that the VA must provide information regarding the 
effective date that may be assigned; such notice was provided 
by letter of August 2006.  

The Board is aware of the Court's recent decision in Vazquez-
Flores v. Peake,      22 Vet. App. 37 (2008), holding that, 
for an increased-compensation claim, 38 U.S.C.A. § 5103 
requires, at a minimum, that the VA notify a claimant that, 
to substantiate a claim, he must provide, or ask the VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on his employment and daily life.  However, the 
VA General Counsel has held that Vazquez-Flores does not 
apply to appeals from initial rating actions, and 
accordingly, the VA's VCAA notice obligations are fully 
satisfied once service connection has been granted.  Any 
further notice and assistance requirements are covered by 
38 U.S.C.A. §§ 5104(a), 7105(d)(1), and 5103A (West 2002) as 
part of the appeals process, upon the filing of a timely 
Notice of Disagreement with the initial rating or effective 
date assigned following the grant of service connection.  See 
also Goodwin v. Peake, 22 Vet. App. 128 (2008), holding, as 
to the notice requirements for downstream earlier effective 
date claims following the grant of service connection, that 
where a claim has been substantiated after the enactment of 
the VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream elements.  In this case, neither the Veteran nor 
his representative have alleged that his VCAA notice was 
inadequate.  See Goodwin, supra; Mayfield, supra.    

Additionally, the Board finds that all necessary development 
on the claims currently under consideration has been 
accomplished.  The RO, on its own initiative and pursuant to 
the Board remand, has made reasonable and appropriate efforts 
to assist the appellant in obtaining all evidence necessary 
to substantiate his claims, to include obtaining available 
post-service private and VA medical records through 2008.  
The Veteran was afforded several comprehensive VA 
examinations in connection with his claims between 2003 and 
2008.  A transcript of the Board hearing testimony of the 
Veteran and his wife has been associated the claims folder 
and considered in adjudicating these claims.  Significantly, 
the Veteran and his representative have not identified, and 
the record does not otherwise indicate, any existing, 
pertinent evidence, in addition to that noted above, that has 
not been obtained.  The record also presents no basis for 
further development to create any additional evidence to be 
considered in connection with the matters currently under 
consideration.  

Under these circumstances, the Board finds that the Veteran 
is not prejudiced by appellate consideration of the claims on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

III.  Analysis

Under the applicable criteria, disability evaluations are 
determined by comparing a veteran's present symptomatology 
with criteria set forth in the VA's Schedule for Rating 
Disabilities (Schedule), which is based on average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
When a question arises as to which of 2 ratings apply under a 
particular diagnostic code (DC), the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the grant of service connection and consideration of 
the appropriateness of "staged rating" is required.  See 
Fenderson, 12 Vet. App. at 126. 

The Veteran contends that his cervical spine disability was 
more than 10% disabling prior to February 2007, and has been 
more than 20% disabling since February 2007, and he and his 
wife gave testimony about how that disability impaired him 
functionally at the March 2008 Board hearing.

Under former DC 5293 (as in effect prior to 26 September 
2003), intervertebral disc syndrome (IVDS) was to be 
evaluated by one of 2 alternative methods.  First, the 
disability could be rated on the basis of the total duration 
of incapacitating episodes over the previous 12 months.  A 
10% rating was warranted for incapacitating episodes of IVDS 
having a total duration of at least 1 week but less than 2 
weeks during the past 12 months.  A 20% rating required 
incapacitating episodes of IVDS having a total duration of at 
least 2 weeks but less than 4 weeks during the past 12 
months.  A 40% rating required incapacitating episodes of 
IVDS having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months.  A 60% rating 
required incapacitating episodes of IVDS having a total 
duration of at least 6 weeks during the past 12 months.  
Alternatively, IVDS could be rated by combining under 
38 C.F.R. § 4.25 separate ratings for its chronic orthopedic 
and neurologic manifestations along with ratings for all 
other disabilities, whichever method results in the higher 
rating.  For purposes of rating under former DC 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to IVDS that requires bed rest prescribed by a 
physician, and chronic orthopedic and neurologic 
manifestations mean orthopedic and neurological signs and 
symptoms resulting from IVDS that are present constantly, or 
nearly so.  38 C.F.R. § 4.71a, DC 5293, Note (1).  

Under DC 5290 (as in effect prior to 26 September 2003), 
slight limitation of motion of the cervical spine warranted a 
10% rating.  20% and 30% ratings required moderate and severe 
limitation of motion, respectively.  38 C.F.R. § 4.71a.

Effective 26 September 2003, DC 5293 for IVDS was renumbered 
DC 5243.  The criteria for rating all spine disabilities, to 
include IVDS, are now set forth in a General Rating Formula 
for Diseases and Injuries of the Spine.  The revised criteria 
provide that IVDS is rated under the "incapacitating 
episode" methodology discussed above, or alternatively, 
under the General Rating Formula.  The formula provides a 10% 
rating under DC 5237 where forward flexion of the cervical 
spine is greater than 30 degrees but not greater than 40 
degrees; or, the combined range of motion of the cervical 
spine is greater than 170 degrees but not greater than 335 
degrees; or there is muscle spasm, guarding, or localized 
tenderness not resulting in an abnormal gait or abnormal 
spinal contour; or there is a vertebral body fracture with 
loss of 50% or more of the height.  A 20% rating is 
assignable where forward flexion of the cervical spine is 
greater than 15 degrees but not greater than 30 degrees; the 
combined range of motion of the cervical spine is not greater 
than 170 degrees; or there is muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 30% rating is assignable where forward flexion 
of the cervical spine is 15 degrees or less, or for favorable 
ankylosis of the entire cervical spine.  A 40% rating 
requires unfavorable ankylosis of the entire cervical spine.  
A 100% rating requires unfavorable ankylosis of the entire 
spine.  These criteria are applied with and without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease.  38 C.F.R. § 4.71a, DCs 5235-5243 (2008).  
Under the revised rating schedule, forward flexion, 
extension, and lateral flexion to 45 degrees each, and 
lateral rotation to 80 degrees are considered normal ranges 
of motion of the cervical spine.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees.  Provided that an examiner 
supplies an explanation, his assessment that a range of 
motion is normal for an individual will be accepted.  38 
C.F.R. § 4.71a, Plate V.

Considering the pertinent evidence prior to February 2007 in 
light of the criteria of former DCs 5290 and 5293 (renumbered 
DC 5243 effective September 2003) and  revised DC 5237, the 
Board finds that the veteran's cervical spine disability was 
not more than 10% disabling under any applicable rating 
criteria at any time during that period since the initial 
grant of service connection therefor.

During July 2002 hospitalization at the Forrest General 
Hospital, the veteran's neck was supple and non-tender on 
examination.  There was limited range of cervical spine 
motion, with approximately 75% of extension and 50% of 
lateral rotation.  The Veteran denied bowel or bladder 
dysfunction.  Cervical spine magnetic resonance imaging (MRI) 
showed no new herniated nucleus pulposus (HNP), and old 
spinal stenosis and lateral stenosis at C4-5.  The diagnoses 
were spinal stenosis and known severe degenerative joint 
disease (DJD).

On August 2002 examination by H. B., M.D., the veteran's neck 
was supple, with full and complete range of motion without 
pain or discomfort.  Cranial nerve examination was 
unremarkable, and motor examination showed no focal weakness, 
reflex change, or sensory loss.  Gait was unremarkable.  A 
review of MRI revealed disc herniation associated with 
spondylosis at C4-5, and the doctor commented that the 
veteran's pain had resolved for the most part.  When seen 
again in early December, there was slightly restricted range 
of neck flexion, but extension and rotation were tolerated 
well.  There was no focal weakness.

In mid-December 2002, the Veteran underwent an elective 
anterior cervical discectomy allograft fusion and plating of 
C-4 to C-5 at the Jackson-Madison County General Hospital.  
His postoperative course was benign and condition and pain 
improved, and he was discharged the next day.  In January 
2003, Dr. H. B. stated that the Veteran was doing well 
following surgery with relief of pain.  Cervical spine X-rays 
revealed the spine to be in anatomical alignment without 
evidence of fracture or subluxation, and recent surgical 
results were noted to be within the expected range of normal.  
There were changes of very mild degenerative disc disease at 
C5-6, with the heights of the remaining cervical vertebral 
bodies and intervertebral discs well-maintained, and no 
evidence of instability with flexion and extension.

The veteran's gait was normal on June 2003 examination by J. 
G., M.D. 
      
On October 2003 VA examination, the Veteran was able to touch 
his chin to his chest as well as raise it to the ceiling.  
There was mildly decreased rotation, but lateral and cervical 
bending was fine.  Motor and sensory examinations were 
intact.  He denied bowel or bladder complaints.  There were 
no upper motor neuron signs.  The conclusion was 
postoperative residuals of cervical spine fusion.

The Veteran denied bowel or bladder dysfunction on July 2005 
VA examination, as well as incapacitating episodes over the 
past 12 months, and gait was normal on examination.  

August 2005 examination by J. A., M.D., showed unspecified 
decreased cervical spine range of motion.  No motor or 
sensory deficits were detected.  X-rays revealed no loose or 
broken screws from previous surgery, and the cervical spine 
above and below the plated area looked normal except for mild 
disc space narrowing with the cephalad formation.  The 
assessment was chronic cervical pain secondary to severe disc 
disease, status post cervical surgery.
  
On January 2006 VA examination, the Veteran complained of 
neck pain that radiated into the left shoulder area and down 
the arm.  He denied bowel or bladder dysfunction, saddle 
anesthesia, constitutional symptoms, or incapacitating 
episodes in the last 12 months that necessitated physician-
ordered bedrest.  On examination, cervical spine forward 
flexion and lateral bending were to 40 degrees each 
bilaterally, extension was to 45 degrees, and rotation was to 
70 degrees bilaterally, with pain elicited in the terminal 10 
degrees of motion in all planes.  Spurling and Lhermitte 
signs were negative bilaterally.  On neurological 
examination, there was normal sensation in the distribution 
of the dermatomes from C-5 to T-1, and motor strength was 
5/5.  The Hoffman sign was negative, and radial reflexes were 
inverted.  He demonstrated a non-antalgic reciprocal tandem 
gait without the use of assistive devices or braces.  
Cervical spine X-rays revealed a C4-5 anterior cervical 
discectomy fusion with instrumentation.  The anterior blade 
and screws were in good position, with no evidence of 
loosening or failure of the hardware.  There appeared to be 
solid fusion at the C4-5 level, and the overall sagittal 
alignment was within normal limits.  There were anterior 
osteophytes at the inferior aspect of C-3 and C-5.  The 
assessment was status post anterior cervical discectomy 
fusion.  The examiner commented that the Veteran continued to 
have some bilateral upper extremity radicular-type pain, but 
he demonstrated a normal neurological examination with no 
evidence of myelopathy.

February 2006 cervical spine MRI at the Hardin Medical Center 
revealed evidence of a laminectomy and fusion at C4-5 and 
application of a metallic stabilization device anteriorly, 
with otherwise normal vertebral body heights and disc spaces.  
There was a mild disc bulge at C5-6.  The C2-3 and C6-7 discs 
were normal.  The conclusion was postoperative changes with 
no definite recurrent HNP or spinal stenosis demonstrated.    

No bowel or bladder incontinence was noted on April 2006 VA 
examination.  The Veteran attributed ambulation difficulty to 
low back and right hip pain, but did not implicate the 
service-connected cervical spine.  On range of motion 
testing, there was full flexion over the neck, and he was 
able to touch his chin to his chest.  Cervical spine forward 
flexion was from 0 to 90 degrees with pain at terminal 
flexion from 80 to 90 degrees.  Extension was from 0 to 15 
degrees, with pain with terminal extension of 15 degrees.  
Lateral flexion was to 10 degrees bilaterally and painless.  
Upper extremity strength was 5/5 bilaterally.  The impression 
was cervical disc pain status post cervical fusion.  

In an April 2006 statement, the veteran's wife stated that he 
lived with almost daily neck pain, and described how his neck 
and low back disabilities together limited his ability to 
perform household chores.  

The veteran's neck was supple on January 2007 VA outpatient 
examination.      

In reaching the conclusion that an initial schedular rating 
in excess of 10% was not warranted prior to February 2007, 
the Board has considered the facts that the abovementioned 
clinical findings show no evidence of the symptoms required 
for an initial 20% rating under former DC 5290 prior to 
September 2003 (i.e., moderate cervical spine limitation of 
motion); revised DC 5237 since September 2003 (i.e., forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; the combined range of motion of the 
cervical spine not greater than 170 degrees; or muscle spasm 
or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis); or former DC 5293 (renumbered DC 5243 
in September 2003) (i.e., incapacitating episodes of IVDS 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months).

Neither has the veteran's cervical spine disability been more 
than 20% disabling under any applicable rating criteria at 
any time during the period since February 2007.

On March 2007 chiropractic examination by C. B., the Veteran 
complained of neck pain.  Examination showed unspecified 
diminished range of neck motion with radiating symptoms, and 
the diagnosis was severe cervical DJD.  VA computerized 
tomography of the cervical spine subsequently that month 
revealed anterior fusion at C4-5 and a probable broad-based 
herniated disc at C5-6.  Alignment of the vertebral bodies 
was normal.  

On early June 2007 VA examination, the Veteran complained of 
neck pain that was worse with activity.  He reported no 
physician-ordered bedrest in the past 12 months or bowel or 
bladder dysfunction.  On current examination, the upper 
extremities were fully sensate to touch in all dermatomal 
distributions and nerves, and strength was 5/5 throughout all 
muscle groups.  The Spurling sign was negative.  On range of 
motion testing of the neck, forward flexion was from 0 to 20 
degrees, extension from 0 to 10 degrees, left lateral flexion 
from 0 to 60 degrees, right lateral flexion from 0 to 80 
degrees, left lateral bending from 0 to 10 degrees, and right 
lateral bending from 0 to 20 degrees.  The cervical spine was 
tender to palpation diffusely.  May 2007 cervical spine MRI 
revealed a mild, broad-based herniated disc on the right at 
C5-6 and mild foraminal stenosis of the right C-6 nerve root, 
but no spinal cord myomalacia.  The assessment was C-4 
herniated disc status post C-4 anterior cervical discectomy 
and fusion with residual pain.

The Veteran had a normal gait on late June 2007 VA outpatient 
examination, and motor strength was 5/5 in all extremities.  
Sensory examination was intact, and cerebellar functions were 
normal.  The assessments included neck pain.  

In a September 2007 statement, the chiropractor C. B. stated 
that the Veteran complained of neck pain with radiating 
symptoms into both upper extremities, and that he had 
unspecified diminished cervical spine range of motion, 
bilateral upper extremity muscle atrophy with decreased 
strength, and decreased upper extremity reflexes.  Cervical 
spine X-rays and MRI reportedly confirmed severe degenerative 
disc disease, and the chiropractor opined that the Veteran 
was unable to perform many activities of daily living, such 
as lawn mowing.

On October 2007 VA neurological examination, the veteran 
complained of chronic neck pain.  Examination showed 
symmetrical muscle bulk and normal tone in the upper 
extremities without atrophy.  Grip was normal bilaterally.  
Sensory examination was intact in the upper extremities.  The 
examiner commented that the Veteran's neck and right shoulder 
pain might reflect partial right C-6 cervical root entrapment 
by the disc and foraminal stenosis, and opined that he had no 
clear motor weakness that could be attributed to 
radiculopathy.  

On August 2008 VA examination, the Veteran complained of neck 
pain that did not radiate down his arms.  He denied having 
been prescribed any bedrest during the last 12 months, and 
also denied bowel or bladder incontinence.  Current 
examination of the cervical spine showed forward flexion from 
0 to 40 degrees, extension from 0 to 20 degrees, lateral 
flexion from 0 to 30 degrees bilaterally, and lateral 
rotation to 70 degrees bilaterally.  There was no crepitus 
with range of motion or tenderness to palpation along the 
bony architecture of the spine.  Bilateral upper extremity 
strength was 5/5, sensation was 2+ bilaterally, and reflexes 
were 1+ and equal bilaterally.  X-rays of the cervical spine 
revealed mild degenerative changes and spondylosis of C5-6 
and C6-7.  There was otherwise no malalignment of the spine.  
The fusion mass was in good condition and appeared to be 
solidly fused.  There was no subluxation.  The diagnosis was 
mild post-surgical degenerative arthritis of the cervical 
spine, worse at the C5-6 level, and the examiner commented 
that the Veteran had a normal cervical spine examination for 
someone status post cervical spine fusion.

On September 2008 VA neurological examination, the Veteran 
had a normal narrow-based gait.  The bulk of upper extremity 
muscles and tone were symmetrical and normal, and strength 
was 5/5.  Sensation was normal in the upper extremities.  
There were no motor or bowel or bladder deficits, or evidence 
of cervical myelopathy or motor radiculopathy.  The 
conclusion was benign neurological examination in the upper 
extremities.      
      
In reaching the conclusion that a schedular rating in excess 
of 20% is not warranted since February 2007, the Board has 
considered the facts that the abovementioned clinical 
findings show no evidence of the symptoms required for a 30% 
rating under DC 5237 (i.e. forward flexion of the cervical 
spine 15 degrees or less, or favorable ankylosis of the 
entire cervical spine) or a 40% rating under DC 5243 (i.e. 
incapacitating episodes of IVDS having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 
months).

When evaluating musculoskeletal disabilities, the VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which the claimant experiences 
additional functional loss due to pain, weakness, excess 
fatigability, or incoordination, to include with repeated use 
during flare-ups, and those factors are not contemplated in 
the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered 
in conjunction with the DCs predicated on limitation of 
motion (see Johnson v. Brown, 9 Vet. App. 7 (1996)).

In this case, however, functional loss due to pain has 
already been taken into consideration in the assignment of 
the initial 10% and current 20% schedular ratings.  In August 
2002, Dr. H. B. noted that current examination showed a 
supple neck with full, complete range of motion without 
obvious pain or discomfort.  Although on January 2006 VA 
examination the Veteran complained of acute flare-ups of neck 
pain once or twice per week, these were relieved by 
medication, a heating pad, and sitting in a recliner.  He 
denied problems with coordination, as well as increased pain 
or limitation of motion with repetitive use, and repetitive 
cervical range of motion did not increase pain or limitation 
of motion on examination.  The examiner classified the 
veteran's cervical spine pain as mild.  There was no change 
in neck range of motion with repetition on June 2007 VA 
examination.  The October 2007 VA examiner commented that the 
Veteran had no motor weakness that could be attributed to 
cervical root entrapment, and opined that his pain was 
moderate in intensity and in its impact on his daily 
routines.  Although there was mild pain with left cervical 
lateral flexion on August 2008 VA examination, cervical spine 
flexion, extension, rotation, and right lateral flexion were 
painless, and pain was not increased nor was range of motion 
decreased with repetitive range of motion.  The examiner 
commented that the Veteran might experience rather severe 
pain after a long day's work or after he performed increased 
activities with several different ranges of motion, but noted 
that his range of motion was virtually pain-free on current 
examination.  Hence, the record presents no basis for 
assignment of any higher initial schedular rating based on 
DeLuca factors alone, inasmuch as functional impairment due 
to pain is contemplated by the current ratings.

Under these circumstances, the record presents no basis for 
assignment of higher initial ratings for the veteran's 
cervical spine disability under any applicable schedular 
rating criteria at any time since the initial grant of 
service connection in 2003.

Additionally, the Board finds that there is no showing that, 
at any point since the initial grant of service connection in 
2003, the veteran's cervical spine disability has reflected 
so exceptional or unusual a disability picture as to warrant 
the assignment of any higher rating on an extraschedular 
basis pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  
The veteran's symptoms and clinical findings as documented in 
medical reports from 2002 to 2008 do not objectively show 
that his cervical discectomy and fusion residuals alone 
markedly interfere with employment (i.e., beyond that 
contemplated in the assigned ratings), or require frequent 
periods of hospitalization, or otherwise render impractical 
the application of the regular schedular standards, and the 
Board finds that schedular ratings for that disability are 
adequate in this case.  During July 2002 hospitalization, the 
Veteran was noted to be employed as a counselor for 
prisoners.  Although in August 2002 Dr. H. B. noted that the 
Veteran had been off work for 4 weeks from his job as a 
counselor, current examination showed a supple neck with 
full, complete range of motion without obvious pain or 
discomfort, and the doctor released him to work.  When seen 
again in December, the Veteran was noted to be working full-
time as a counselor despite neck pain.  In mid-December 2002 
the Veteran underwent an elective anterior cervical 
discectomy allograft fusion and plating of C-4 to C-5, and he 
did well following surgery with relief of pain, and returned 
to work in January 2003.  On June 2003 and January 2005 
evaluations, Dr. J. G. noted that the Veteran was employed in 
a sedentary job.  On August 2005 examination, Dr. J. A. noted 
that the Veteran was employed at a correctional facility.  
Although on January 2006 VA examination the Veteran reported 
limitations on daily activities, strenuous exercise, and 
routine yard work due to neck pain, he could work on a 
computer for an hour at a time at work.  On April 2006 VA 
examination, the Veteran was noted to be employed at a desk 
job as a classification coordinator at a correctional 
facility.  On June 2007 VA examination, the Veteran reported 
no problems with activities of daily living.  Although he 
complained of neck pain from prolonged sitting, he remained 
able to do his job as an office worker at a correctional 
facility.  On October 2007 VA examinations, the Veteran was 
noted to be employed at an office job as a classification 
coordinator at a correctional facility, and he had no 
problems with activities of daily living or his occupation.  
At the March 2008 Board hearing, the Veteran testified that 
he remained employed at his job of 22 years at a correctional 
facility.  On August 2008, VA examination the Veteran 
complained that neck pain made it difficult for him to work 
at his desk job as a correctional facility file clerk for 
prolonged periods.  On September 2008 VA neurological 
examination, the veteran was noted to be employed at a county 
correctional facility, although he complained of a burning 
sensation in his neck after prolonged sitting.  Hence, the 
Board concludes that the criteria for invoking the procedures 
set forth in 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 

For all the foregoing reasons, the Board finds that there is 
no basis for additional staged rating pursuant to Fenderson, 
inasmuch as the factual findings do not show distinct time 
periods prior to and since February 2007 where the veteran's 
cervical spine disability exhibited symptoms that would 
warrant different ratings under any applicable rating 
criteria, and that the claims for initial ratings in excess 
of 10% prior to February 2007 and 20% since February 2007 
must thus be denied.  In reaching this conclusion, the Board 
has considered the benefit-of-the-doubt doctrine; however, as 
the preponderance of the evidence is against the claims, the 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b);  
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 
56 (1990).


ORDER

An initial rating in excess of 10% for cervical discectomy 
and fusion residuals prior to February 2007 is denied.

A rating in excess of 20% for cervical discectomy and fusion 
residuals since February 2007 is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


